 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   JERROD FINDER, on behalf of himself and             CASE NO. 1:13-CV-2059-AWI-BAM
     a class of others similarly situated,               CASE NO. 2:18-CV-01017
10
                              Plaintiff,
11
                    v.
12                                                       ORDER RELATING AND
     LEPRINO FOODS COMPANY, a Colorado                   REASSIGNING CASE
13   corporation; LEPRINO FOODS DAIRY
     PRODUCTS COMPANY, a Colorado
14   corporation,
15                            Defendants,
16
     and consolidated case.
17
            Pursuant to Local Rule 123(a)(1), (3), and (4), the Court concludes that the above-
18
     captioned case — Finder v. Leprino Foods Company, Case No. 1:13-cv-2059 — is related to
19
     Howell v. Leprino Foods Company, Case No. 2:18-cv-01017, which is currently assigned to Judge
20
     Kimberly J. Mueller. The Court further concludes that reassigning Case No. 2:18-cv-01017
21
     pursuant to Local Rule 123(c) is likely to affect a savings of judicial effort and economy.
22
            Accordingly, IT IS HEREBY ORDERED that:
23
     1.     Case No. 2-18-cv-01017 is REASSIGNED from Judge Kimberly J. Mueller to Judge
24
     Anthony W. Ishii and Magistrate Judge Barbara A. McAuliffe pursuant to Local Rule 123(c); and
25

26
27

28
 1   2.      Case No. 2-18-cv-01017 is given the new case number, Case No. 1:18-cv-1404, which the
 2   parties in that case shall use for all future filings.
 3
     IT IS SO ORDERED.
 4

 5   Dated: October 11, 2018
                                                     SENIOR DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                              2
